Citation Nr: 0514394	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for varicose veins of 
the left leg.

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.  

3.  Entitlement to service connection for coronary artery 
disease and hypertension (claimed as heart condition), to 
include the issue of whether a substantive appeal was timely 
filed.

4.  Entitlement to service connection for a neuropsychiatric 
condition, to include the issue of whether a substantive 
appeal was timely filed.

5.  Entitlement to service connection for scars of the upper 
arms, to include the issue of whether a substantive appeal 
was timely filed.

6.  Entitlement to service connection for lumbosacral 
fibromyositis (claimed as inflammation of the skeletal system 
and muscles), to include the issue of whether a substantive 
appeal was timely filed.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
ganglion scar of the right hand, to include the issue of 
whether a substantive appeal was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from July 1953 to 
November 1953.

The claims concerning varicose veins of the right leg and 
varicose veins of the left leg come to the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision.    

The procedural history of the claims concerning coronary 
artery disease and hypertension (claimed as heart condition), 
a neuropsychiatric condition, scars of the upper arms, 
lumbosacral fibromyositis (claimed as inflammation of the 
skeletal system and muscles), and residuals of a ganglion 
scar of the right hand are addressed in the REMAND portion of 
the decision below.  These claims (along with the claim 
concerning varicose veins of the right leg) are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

This case has been advanced on the docket per 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  By a September 1993 decision, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for varicose veins of the left 
leg; to date, the Chairman of the Board has not ordered 
reconsideration of this decision.  

2.  Evidence submitted since the September 1993 final Board 
decision is either cumulative, redundant, or by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A September 1993 Board decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for varicose veins of the left 
leg is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§§ 20.1100 (2004).

2.  New and material evidence has not been presented 
concerning the claim for service connection for varicose 
veins of the left leg; the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in April 2002, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a June 2002 rating decision, the RO continued to deny the 
veteran's claim to reopen.  

During the course of this appeal, the veteran was also sent a 
rating decision in September 1999 and statements of the case 
in August 2000 and May 2003.  These documents - collectively 
- listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing full notice prior to the rating on 
appeal is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  

In a March 2003 written statement, the veteran asked for a 
local hearing.  Despite being advised in a June 2003 letter 
that a local hearing was scheduled to take place in August 
2003, the veteran failed to report. 

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran and other individuals.  At VA 
examinations conducted in May 1999 and May 2002, the veteran 
stated that he was receiving disability benefits from the 
Social Security Administration (SSA).  To date, the RO has 
not sought any SSA records.  However, as detailed below, the 
veteran's claim for service connection is not being reopened 
essentially because there has been no evidence presented that 
varicose veins of the left veins were noted in service.  The 
veteran has not in any way indicated that the SSA possesses 
documents which reflect that he complained of or was treated 
for varicose veins in service.  There is simply insufficient 
basis for remanding this claim to seek any outstanding SSA 
records, and such a remand would unnecessarily delay the 
veteran's appeal.  The Board is satisfied that VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  
§ 3.159(c)(1-3).  

No examination is required because, as detailed below, no new 
and material evidence has been presented to reopen the 
previously denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  The 
applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claim to reopen

The veteran seeks to reopen a claim for service connection 
for varicose veins of the left leg.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a March 1983 decision, the Board denied (on the merits) a 
claim for service connection for varicose veins of the left 
lower extremity.  In a September 1993 decision, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
varicose veins of the left leg.  The Chairman of the Board 
has not ordered reconsideration of this decision to date and 
it is therefore final.  38 U.S.C.A. § 7103; 38 C.F.R. 
§ 20.1100. 

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in April 1999) was filed 
before the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  Consequently, the Board is deciding 
this appeal under the prior version of the regulations, which 
reads (in pertinent part) as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

The evidence received subsequent to September 1993 is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When the Board denied this claim for service connection on 
the merits in March 1983, the evidence it considered included 
service medical records which showed no complaints or 
findings of varicose veins of the left lower extremity in 
service, a February 1974 VA examination report which noted 
"huge" varicose veins on the veteran's legs, an August 1981 
memorandum from a private physician who indicated that he 
treated the veteran for varicose veins, and the transcript of 
an August 1982 local hearing during which the veteran 
essentially testified that his varicose veins began during 
active duty.  The Board denied the veteran's claim because 
his condition was not shown during service.  

The evidence associated with the claims file following the 
Board's decision included the report of a VA examination in 
April 1983 which confirmed the existence of varicose veins, a 
January 1984 memorandum in which a private physician stated 
that the veteran underwent surgery for varicose veins in 
August 1974, and a VA medical record indicated that the 
veteran underwent surgery for varicose veins in November 
1985.  Additionally, in a May 1988 memorandum, a private 
physician noted that he had treated the veteran for 
varicosities of the legs, and in a local hearing transcript 
dated in August 1991, the veteran essentially testified that 
his varicose veins of the left leg began during basic 
training, and that he first sought treatment for this 
condition (after discharge) in 1954.  Finally, a November 
1991 VA evaluation report confirmed bilateral varicose veins.  

In September 1993, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection (again because evidence had not been 
presented showing that the veteran was treated for varicose 
veins in service).  

Evidence submitted since the September 1993 Board decision 
includes (in pertinent part) the following: 

1)  a May 1954 letter from a head 
engineer who wrote that the veteran had 
worked as a mason before entering active 
duty, and that he went back to his 
position as a mason after discharge, but 
was unable to perform an efficient job 
due to "physical conditions"; 

2)  a November 1959 memorandum from 
Flavio E. Alverez, M.D., who wrote that 
between 1950 and 1953, he examined the 
veteran several times for conditions such 
as influenza, bronchitis, and common 
illnesses, and that in his many 
examinations of the veteran, he never 
noticed any physical disabilities; 

3)  surgical records from the 1974 
varicose veins operation; 

4)  an April 1994 memorandum from Pedro 
J. Bonnin, M.D., who asserted that the 
veteran had undergone surgery for 
varicose veins in 1974; 

5)  a May 1999 VA examination report 
reflecting a diagnosis of varicose veins; 

6)  a June 1999 written statement from 
the veteran's wife who said that he began 
to suffer varicose veins in both legs 
after an accident in the Army; 

7)  a June 1999 written memorandum from 
Fernando Coya, M.D., who wrote that the 
veteran had had varicose veins since 
1953; 

8)  an April 2002 memorandum for Dr. 
Coya, who wrote that "[a]s the patient 
states, he has had circulatory problems 
since having an accident in 1953 . . ."; 
  
9)  a May 2002 VA examination report 
showing some varicose veins of the right 
leg; and 

10)  numerous written statements from the 
veteran submitted beginning in 1999, 
arguing generally in favor of service 
connection for varicose veins of the left 
leg.  

Regarding items 6 and 10, these statements are essentially a 
repetition of assertions made in numerous other written 
documents submitted prior to the September 1993 Board 
decision and are therefore merely cumulative.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  
Furthermore, where resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).
  
As to items 3, 4, and 5, these documents are merely 
cumulative, as by the time of the September 1993 Board 
decision, it was well established that the veteran had had 
varicose veins of the left leg, and that this condition even 
warranted surgery in 1974.  Items 1, 2, 9 are not material 
because they do not specifically address the left leg at all.  

As to items 7 and 8 (the memoranda from Dr. Coya suggesting 
that the veteran had had circulatory problems since 1953, 
while he was on active duty), this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  This is because the 
statements consist of mere recitation of the veteran's self-
reported lay history and do not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  Medical opinions premised upon an 
unsubstantiated account of a claimant (such as these) are of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Accordingly, the Board finds that the evidence 
received subsequent to September 1993 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for varicose veins of the left leg. 

ORDER 

New and material evidence not having been received to reopen 
the claim for service connection for varicose veins of the 
left leg, the claim remains denied.

REMAND

Claim concerning varicose veins of the right leg

As noted above, at VA examinations conducted in May 1999 and 
May 2002, the veteran stated that he was receiving disability 
benefits from the SSA and to date, the RO has not sought any 
SSA records.  Because these documents might provide further 
information about the current severity of the varicose veins 
of the veteran's right leg, the AMC should attempt to obtain 
from the SSA the administrative decision and medical records 
used as a basis to evaluate the claim for disability 
benefits.

The most recent VA examination of the varicose veins of the 
veteran's right leg was conducted in May 2002, over three 
years ago.  By the time this case is returned following 
remand, the report of that examination will be, in the 
Board's judgment, too dated to be properly considered 
contemporaneous.  A new examination should be scheduled, 
after updated private and VA treatment records are obtained.

Claims concerning coronary artery disease and hypertension 
(claimed as heart condition), a neuropsychiatric condition, 
scars of the upper arms, lumbosacral fibromyositis (claimed 
as inflammation of the skeletal system and muscles), and 
residuals of a ganglion scar of the right hand

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished by the RO.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The notice 
of disagreement and the substantive appeal must be filed with 
the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b). 

The RO made determinations concerning the veteran's claims by 
a September 2002 rating decision.  The veteran was notified 
of this rating decision in a letter dated on September 18, 
2002, and he indicated disagreement in a written statement 
associated with the claims file on November 6, 2002.  The RO 
issued a statement of the case referencing these issues on 
August 4, 2003.  Under these circumstances, the veteran had 
until October 4, 2003, to file a timely substantive appeal.  

On a VA Form 9 filed on November 24, 2003, the veteran 
indicated that he wished to appeal the issues listed on the 
statement of the case of August 4, 2003.  The post mark for 
this document is not of record.  The claims file includes a 
VA Form 646 which has the date "10-7-03" handwritten on it, 
but this document contains no date stamp, is unsigned, and 
includes no arguments in support of the veteran's appeal.  
The veteran's representative did submit a detailed statement 
in support of the veteran's claims, but not until November 
24, 2003.  

In any case, the RO has certified these issues as being on 
appeal.  On remand, the RO should consider whether a timely 
substantive appeal was filed regarding the claims referenced 
on the statement of the case of August 4, 2003 (after 
notifying the veteran and his representative that this 
procedural matter is in question).  

Accordingly, the Board remands this case to the AMC for the 
following:

1.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment. Once obtained, permanently 
associate all documents with the claims 
folder.

2.  Advise the veteran and his 
representative that they may submit 
evidence and argument on the question of 
whether a timely substantive appeal was 
filed with respect to the issues listed 
on the statement of the case dated on 
August 4, 2003.  

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
varicose veins of the right leg since 
April 2002 (the last time VA treatment 
records were associated with the claims 
file).  Provide him with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified, and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond. 

4.  Afford the veteran a new VA 
examination.  Any tests or procedures 
deemed necessary should be conducted.  
The examiner should answer each of the 
following questions:  

a.  Does the veteran's varicose 
veins of the right leg produce 
persistent edema and stasis 
pigmentation, or eczema with or 
without ulceration?  

b.  If there is edema, can it 
be described as massive and 
boardlike, with pain at rest?  

5.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

6.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case on the issue of 
entitlement to an increased rating for 
varicose veins of the right leg, and on 
the issues of timeliness of the appeal 
concerning the claims referenced in the 
statement of the case of August 4, 2003.  
Give them an opportunity to respond and 
return the case to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


